Harris, Justice.
It is both proper and commendable, that a judge, after the labor and expense of a trial, should endeavor, by all legitimate means, to secure a verdict. To this end he may properly urge the jury to engage in their deliberations in a -spirit of liberal concession. He may properly explain to them the theory of the trial by jury; that its object, is to give to the parties the united judgment of twelve minds, upon the questions at issue between them. He may properly invite their attention to the importance, both to the parties and the public, of their agreeing upon a verdict; that thus the time and expense of a re-trial may be saved. These, and other kindred considerations may, and frequently ought to be urged upon the consideration of the jury, to induce them to make an honest and faithful effort to bring their minds together, and thus agree upon a verdict.
A judge may also keep the jury together as long as, in his judgment, there is any reasonable prospect of their being able to agree; but beyond this, I do not think he is at liberty to go. An attempt to influence the jury, by referring to the time they are to be kept together, or the inconvenience to which they are to be subjected, in case they shall be so pertinacious as to adhere to their individual opinions, and thus continue to disagree, cannot be justified. A judge has no right to threaten or intimidate a jury, in order to affect their deliberations. I think he has no right even to allude to his own purposes as to the length of time they are to be kept together. There should’be nothing in his intercourse with the jury having the least appearance of duress or coercion. The jury, while all proper motives to in*263duce them to agree upon a common result, may be repeatedly and earnestly urged upon them, should be left to feel that they act with entire freedom in their deliberations. That, should they continue to disagree, they are not to be exposed to unreasonable inconvenience, nor to receive the animadversion of the court.
In view of these relations, between the cpurt and the jury, it is very evident that my esteemed associate, actuated by a laudable desire to avoid the necessity of another trial, and in his haste to close the circuit, has inadvertently stepped quite beyond the line of duty—when he told the jury that exceptions had been taken by both parties, and that a verdict of some sort was necessary, before a final decision of these questions could be had—it might well have been inferred by the jury, that it was a matter of no great importance what their verdict should be. Perhaps this is the most natural interpretation to be put upon the language of the judge upon this subject. And again, when he told the jury, that for five years he had discharged but one jury, on account of their being unable to agree, it was a significant hint, that though they were then at the close of the circuit, and of the week, yet, however desirable or important it might be for them to return home, they should be kept together until they were able to render a verdict. This intimation was still more distinctly expressed when the judge informed the jury of his intention to return home, leaving them in charge of an officer, and to come back on Monday to receive their verdict. It is not surprising that, though after several hours deliberation, the jury had declared that it was impossible for them to agree, such motives as those to which I have alluded should have the effect to produce a verdict in half an hour. But a verdict thus obtained ought not, I think, to be conclusive upon the parties. It is"not what the law contemplates—the free and independent judgment of twelve indifferent men, acting without constraint, and with sole regard to the obligation they had taken upon themselves to render a true verdict according: to the évidence.
I think sound policy, and a faithful maintenance of the right *264of trial by jury, requires that' this verdict should not be allowed to stand.. The motion to vacate it must, therefore, be granted. The costs of the motion are to abide the event of the suit.